DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on January 24, 2022 is being considered.
Applicant’s arguments filed on January 24, 2022 with respect to rejections of claims 1 – 9 under Masakazu in view of Degraeve have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous objections and rejections of the last Office action are persuasive and, therefore, the previous Office Correspondence is withdrawn.
Applicant added claims 10 and 11 and canceled 3, 5, 7 and 9.
Claims 1, 2, 4, 6, 8, 10 and 11 are pending in this Office Correspondence.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1, 2, 4, 6, 8, 10 and 11 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.

The combination of the above-mentioned prior arts does not explicitly teach “in the recording for a data item that has failed to be transferred by the communication unit, the transfer management information is updated to a state indicating waiting for re-transfer in which, after recovery to a state in which transfer is possible, a re- transfer is performed by the communication unit to the transfer destination apparatus, and when a transfer destination apparatus is changed after the update, the transfer management information is updated so as to be changed from the state indicating waiting for re-
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 12, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162